Title: From John Adams to Rufus King, 29 July 1818
From: Adams, John
To: King, Rufus



Dear Sir
Quincy July 29 1818

Your kind letter of th 12th has greatly obliged me. I had read the Speech before in the public papers and now again more than once, and always with great Satisfaction. It is a Master Piece of a Master Spirit. As far as my information goes and Memory recollets, I have not Seen So accurate and judicious So comprehensive and concise a View of the important Subject.
I admire the Wisdom which dictated your “caution in alluding to the differences that have existed between our political Parties.”
With you, I am astonished at the late rapid Growth of a National Character; a Plant So feeble in its origin, for a long course of Years So Slow in its Growth and So little cultivated.
For a long course of Years, I have almost despaired of the Policy of Themistocles, of Colbert, De Witt and Cromwell, or even of Queen Elizabeth in this Country.
Nothing has wouded my Soul So deeply as to See the Opposition that I have Seen in Massachusetts, and even in the Town of Marblehead to a National Navy.
I have never dared, and I dare not now, to look forward to future Events in America. Your Assurances of Union revive me. Nothing would give me more pleasure than to communicate freely with you on these Subjects: but Mr Adisons faulty figure of the “expiring flame of the dying lamp” is the Emblem of your most / humble Servant and real Friend
John Adams